Parties to this bill in equity, on-January 5, 1925, entered into a contract that bound plaintiff to allow defendant, for the period of five years from execution of the contract, to enter certain woodland and cut and remove therefrom cordwood of the hardwood trees thereon.
Defendant agreed to, pay one thousand dollars as consideration.
The five year period had expired before the bill was brought; *519full consideration had been paid, and prayer was for injunction against further cutting or removal of wood.
Coombs Sf Gould, for plaintiff.
Howard Davies, for defendant.
It is agreed that after expiration of the time specified in the contract, defendant gained permission to cut and did cut wood of value sufficient to pay the balance of the consideration then- due and unpaid.
He alleges in his answer that at the time he secured permission to cut wood to complete payment of balance of consideration, the conditions of the written agreement were abrogated by a radically different parole contract.
But in his testimony he informed the Court that nothing was said about departing from the terms of the written contract. Appeal dismissed. Decree below affirmed.